Title: From James Madison to James Madison, Sr., [29] March 1777
From: Madison, James
To: Madison, James, Sr.



Orange [29] March, Saturdy 1777
Hond Sir,

The family have been pretty well since you left us except Anthony. He was taken on Wednesday morning with a strong Ague succeeded by a high fever and accompanied with a pain in his Stomach and side. The Swelling in his Arm also increased very considerably and became hard and painful. I was a good deal at a loss in what manner to proceed with him being unable to form any Judgmt. of the nature of the Tumor or the effect a proper treatment of his other complaints might have on it. I ventured however to have a pretty large quantity of blood taken from him and had his arm kept moist by the usual Poultices, which has answered every purpose I cd. have hoped. His fever and pain have gradually abated and I have no doubt but he will be perfectly recovered from them in a few days, and the Swelling on his arm seems to be subsiding fast.
The following odd affair has furnished the Ct. of this County with some very unexpected business.
Two persons travelling from Phila. to the Southward one of them a French man and an officer in the Continental Army and the other a man of decent figure came to the Ct. House on the evening of the Ct. day and immediately enquired for a member of the Committee; and being withdrawn with several members into a private room they gave information, that they fell in with a man on the road a few miles from the Ct. house who in the cours[e] of Conversation on public affairs gave abundant proof of his being an adherent to the King of G. B. and a dangerous Enemy to the State, that he run into the most outrageous abuse of our proceedings and on their threatening to inform agt. him in the most daring manner bid defiance to Committees or Whoever shoul[d] pretend to judge or punish him. They said the man they alluded to had come with them to the Ct House and they made no doubt but they could point him out in the Crowd. On their so doing the Culprit appeared to be Benjamin Haley. As the Committee had no jurisdiction in the case it was referred to a justice of the Peace. Every one seemed to be agreed that his conduct was a direct violation of Law and called aloud for public notice; but, the Witnesses being travellers and therefore unable to attend on at a Trial, it was thought best not to undertake a Prosecution which promised nothing but impunity and matter of triumph to the offender. Here the affair dropped and every one supposed was entirely at an end. But as the French man was accidently passing through the room where Haley was, he took occasion to admonish the people of his being a disaffected person and upbraided him for his Tory principles. This introduced a debate which was continued for some time with great heat on the part of the Frenchman and great insolence on the part of Haley. At the request of the latter they at length both appeared before a Justice of the peace. Haley at first evaded the charges of his antagonist, but after some time, said he scorned to be a counterfeit and in answer to some questions that were put to him, signified that we were in the State of rebellion and had revolted from our lawful Soverign and that if the King had justice done him his Authority would still be in exercise among us. This passed in the presence of 20 or 30 persons and rendered the Testimony of the Travellers needless. A warrant for arresting him was immediately issued and executed. The criminal went through his examination in which his very Pleas seemed to aggravate his guilt. Witnesses were summoned sworn and their evidences taken. And on his Ob[s]tinate refusal to give security for his appearance he was committed to close goal [gaol]. This happened about 8 OClock. I have since heard he begged abt. one OClock in the morning to be admitted to bail & went hom[e] but not without threats of revenge and making public declaration yt. he was King George’s man. I have stated the case thus particularly not only for your own satisfaction, but that you may, if an opportunity occurs, take the advice of some Gentleman skilled in the Law, on the most proper & legal mode of proceeding against him.
Ambrose requests you will enquire whether any pretty neat Shoe Boots are to be had in Fredg. and the price of them.
